         Case 1:18-cv-12137-JPO-JLC Document 62-1 Filed 01/07/20 Page 1 of 17




User Name: Special Hagan
Date and Time: Tuesday, December 10, 2019 10:40:00 PM EST
Job Number: 105047490


Document (1)

 1. In re Broiler Chicken Antitrust Litig., 2018 U.S. Dist. LEXIS 33140
  Client/Matter: -None-
  Search Terms: "technology assisted review"
  Search Type: Natural Language
  Narrowed by:
            Content Type                         Narrowed by
            Cases                                -None-




                          | About LexisNexis | Privacy Policy | Terms & Conditions | Copyright © 2019 LexisNexis
                                                     Special Hagan
           Case 1:18-cv-12137-JPO-JLC Document 62-1 Filed 01/07/20 Page 2 of 17


     Neutral
As of: December 11, 2019 3:40 AM Z


                                In re Broiler Chicken Antitrust Litig.
                   United States District Court for the Northern District of Illinois, Eastern Division
                                               January 3, 2018, Decided
                                               Case No. 1:16-cv-08637

Reporter
2018 U.S. Dist. LEXIS 33140 *
                                                              ATTORNEY, PRO HAC VICE, Kohn, Swift & Graf,
                                                              Philadelphia, PA USA; Adam J Pessin, PRO HAC VICE,
IN RE BROILER CHICKEN ANTITRUST LITIGATION;
                                                              Fine, Kaplan and Black, RPC, Philadelphia, PA USA;
This Document Relates To: All Actions
                                                              Bobby Pouya, CLIFFORD HARRIS PEARSON, PRO
                                                              HAC VICE, PEARSON, SIMON & WARSHAW, LLP,
                                                              Sherman Oaks, CA USA; Bruce L Simon, PRO HAC
                                                              VICE, [*2] Pearson Simon & Warshaw LLP, San
Prior History: In re Broiler Chicken Antitrust Litig., 2017
                                                              Francisco, CA USA; Cadio Zirpoli, PRO HAC VICE,
U.S. Dist. LEXIS 73219 (N.D. Ill., Apr. 21, 2017)
                                                              Saveri & Saevri, Inc., San Francisco, CA USA; Garrett D
                                                              Blanchfield, Jr., Mark A Wendorf, PRO HAC VICE,
                                                              Reinhardt Wendorf & Blanchfield, St. Paul, MN USA;
                                                              Goldich A. Marc, Noah Axler, Axler Goldich Llc,
Core Terms                                                    Philadelphia, PA USA; Hugh Daniel Sandler, Linda P.
                                                              Nussbaum, PRO HAC VICE, Nussbaum Law Group,
documents, producing, search term, requesting party,          P.C., New York, NY USA; Jeffrey J. Corrigan, Jonathan
Parties, Validation, estimate, coded, Collection,             M Jagher, RACHEL ELLEN KOPP, PRO HAC VICE,
Protocol, proposes, culling, keyword, review process,         SPECTOR ROSEMAN & KODROFF, P.C.,
searches, email, hits, disputes, manual, false positive,      Philadelphia, PA USA; Mark Reinhardt, Reinhardt
Disclosures, Requesting, electronic, parameters,              Wendorf & Blanchfield, St. Paul, MN USA; Matthew
deadline, software, domain, tested, good faith, data set      Dickinson Heaphy, Sarah Jane Van Culin, PRO HAC
                                                              VICE, Saveri & Saveri, Inc., San Francisco, CA USA;
                                                              Michael H. Pearson, PRO HAC VICE, Pearson, Simon
                                                              & Warshaw LLP, Sherman Oaks, CA USA; Neil J
Counsel: [*1] For Maplevale Farms, Inc., individually         Swartzberg, PRO HAC VICE, Pearson Simon &
and on behalf of all others similarly situated, Plaintiff:    Warshaw, LLP, San Francisco, CA USA; Roberta D.
Brian D. Clark, LEAD ATTORNEY, Lockridge Grindal              Liebenberg, PRO HAC VICE, Fine, Kaplan and Black,
Nauen P.l.l.p., Minneapolis, MN USA; Daniel Warshaw,          R.P.C., Philadelphia, PA USA; Shana Scarlett, PRO
LEAD ATTORNEY, PRO HAC VICE, Pearson, Simon &                 HAC VICE, Hagens Berman Sobol Shapiro LLP,
Warshaw < LLP, Sherman Oaks, CA USA; Dennis Allen             Berkeley, CA USA; Sharon S Almonrode, The Miller
Lienhardt, Jr., Devon Paul Allard, LEAD ATTORNEYS,            Law Firm, P.C., Rochester, MI USA; Stephen J. Teti,
PRO HAC VICE, The Miller Law Firm, P.C., Rochester,           PRO HAC VICE, Block & Leviton LLP, Boston, MA
MI USA; Elizabeth R. Odette, W. Joseph Bruckner,              USA.
LEAD ATTORNEYS, Simeon Andrew Morbey,
Lockridge Grindal Nauen P.L.L.P., Minneapolis, MN
USA; Joseph C Kohn, LEAD ATTORNEY, PRO HAC                    For Daniel M. Percy, [*3] Gloria J. Lathen, Jonas
VICE, Kohn, Swift & Graf, P.C., Philadelphia, PA USA;         Dimas, Plaintiffs: Bobby Pouya, LEAD ATTORNEY,
Robert John McLaughlin, LEAD ATTORNEY, Steven                 PRO HAC VICE, PEARSON, SIMON & WARSHAW,
Alan Hart, Benjamin Michael Shrader, Brian H Eldridge,        LLP, Sherman Oaks, CA USA; Daniel J. Kurowski,
Kyle Pozan, Hart McLaughlin & Eldridge, LLC, Chicago,         Jeannie Y Evans, LEAD ATTORNEYS, Elizabeth A.
IL USA; Veronica W Glaze, LEAD ATTORNEY, PRO                  Fegan, Hagens Berman Sobol Shapiro LLP, Chicago, IL
HAC VICE, Pearson, Simon & Warshaw LLP, Sherman               USA; Steve W. Berman, LEAD ATTORNEY, Hagens
Oaks, CA USA; William Ernest Hoese, LEAD                      Berman Sobol Shapiro LLP, Seattle, WA USA; Cadio

                                                     Special Hagan
          Case 1:18-cv-12137-JPO-JLC Document 62-1 Filed 01/07/20 Page 3 ofPage
                                                                            17 2 of 16
                                       2018 U.S. Dist. LEXIS 33140, *3

Zirpoli, PRO HAC VICE, Saveri & Saevri, Inc., San       McCarthy, LLP, Burlingame, CA USA; Andrew Douglas
Francisco, CA USA; Matthew Dickinson Heaphy, Sarah      Welker, Wexler Wallace Llp, Chicago, IL USA; Cadio
Jane Van Culin, PRO HAC VICE, Saveri & Saveri, Inc.,    Zirpoli, PRO HAC VICE, Saveri & Saevri, Inc., San
San Francisco, CA USA; Shana Scarlett, PRO HAC          Francisco, CA USA; Dianne M Nast, Erin C. Burns,
VICE, Hagens Berman Sobol Shapiro LLP, Berkeley,        NastLaw LLC, Philadelphia, PA USA; Kenneth A.
CA USA.                                                 Wexler, Thomas Arthur Doyle, Wexler Wallace LLP,
                                                        Chicago, IL USA; Matthew Dickinson Heaphy, PRO
                                                        HAC VICE, Saveri & Saveri, Inc., San Francisco, CA
For John Gross And Company, Inc., Plaintiff: Steven
                                                        USA; Richard Michael Hagstrom, Hellmuth & Johnson,
Alan Hart, LEAD ATTORNEY, Hart McLaughlin &
                                                        PLLC Edina, MN USA; Sarah Jane Van Culin, PRO
Eldridge, LLC, Chicago, IL USA; Allan Steyer, Steyer,
                                                        HAC VICE, Saveri & Saveri, Inc., San Francisco, CA
Lowenthal, Boodrookas & Walker, LLP, San Francisco,
                                                        USA; Shana Scarlett, PRO HAC VICE, Hagens Berman
CA USA; Bobby Pouya, CLIFFORD HARRIS
                                                        Sobol Shapiro LLP, Berkeley, CA USA.
PEARSON, PRO HAC VICE, PEARSON, SIMON &
WARSHAW, LLP, Sherman Oaks, CA USA; Cadio
Zirpoli, PRO HAC VICE, Saveri & Saevri, Inc., San       For Sargent's, Plaintiff: Adam John Zapala, LEAD
Francisco, CA USA; D. Scott Macrae, Steyer Lowenthal    ATTORNEY, Cotchett, Pitre & Mccarthy, Burlingame,
Boodrookas Alvarez & Smith LLP, San Francisco, CA       CA USA; Bobby Pouya, LEAD ATTORNEY, PRO HAC
USA; Devon Paul Allard, PRO HAC VICE, The Miller        VICE, PEARSON, SIMON & WARSHAW, LLP,
Law Firm, P.C., Rochester, MI USA; Douglas A Millen,    Sherman Oaks, CA USA; Daniel E Gustafson, Daniel C
Michael Jerry Freed, [*4] Robert J. Wozniak, Steven A   Hedlund, LEAD ATTORNEYS, Brittany N. Resch,
Kanner, Freed Kanner London & Millen, LLC,              Gustafson Gluek PLLC, Joshua J. Rissman, [*6]
Bannockburn, IL USA; Goldich A. Marc, Axler Goldich     Michelle J. Looby, Minneapolis, MN USA; Joyce Chang,
Llc, Philadelphia, PA USA; Jill M. Manning, Steyer      LEAD ATTORNEY, PRO HAC VICE, Cotchett, Pitre &
Lowenthal Boodrookas Alvarez & Smith LLP, San           McCarthy, LLP, Burlingame, CA USA; Mark Francis
Franisco, CA USA; Kevin B Love, PRO HAC VICE,           Ram, LEAD ATTORNEY, Cotchett, Pitre & McCarthy,
Criden & Love, P.A., South Miami, FL USA; Matthew       LLP, Burlingame, CA USA; Tamarah P Prevost, LEAD
Dickinson Heaphy, Sarah Jane Van Culin, PRO HAC         ATTORNEY, Cotchett Pitre and McCarthy, LLP,
VICE, Saveri & Saveri, Inc., San Francisco, CA USA;     Burlingame, CA USA; Cadio Zirpoli, PRO HAC VICE,
Michael E. Moskovitz, Freed Kanner London &Millen       Saveri & Saevri, Inc., San Francisco, CA USA; Dianne
LLC, Bannockburn, IL USA; Neil J Swartzberg, PRO        M Nast, Erin C. Burns, NastLaw LLC, Philadelphia, PA
HAC VICE, Pearson Simon & Warshaw, LLP, San             USA; Kenneth A. Wexler, Matthew Dickinson Heaphy,
Francisco, CA USA; Noah Axler, Axler Goldich Llc,       PRO HAC VICE, Saveri & Saveri, Inc., San Francisco,
Philidelphia, PA USA; Shana Scarlett, PRO HAC VICE,     CA USA; Richard Michael Hagstrom, Hellmuth &
Hagens Berman Sobol Shapiro LLP, Berkeley, CA USA;      Johnson, PLLC Edina, MN USA; Sarah Jane Van Culin,
Simeon Andrew Morbey, Lockridge Grindal Nauen           PRO HAC VICE, Saveri & Saveri, Inc., San Francisco,
P.L.L.P., Minneapolis, MN USA; Veronica W Glaze,        CA USA; Shana Scarlett, PRO HAC VICE, Hagens
Pearson, Simon & Warshaw LLP, Sherman Oaks, CA          Berman Sobol Shapiro LLP, Berkeley, CA USA.
USA.
                                                        For Dorothy Monohan, Plaintiff: Bobby Pouya, LEAD
For Fargo Stopping Center Llc, Plaintiff: Adam John     ATTORNEY, PRO HAC VICE, PEARSON, SIMON &
Zapala, LEAD ATTORNEY, Cotchett, Pitre & Mccarthy,      WARSHAW, LLP, Sherman Oaks, CA USA; Cadio
Burlingame, CA USA; Bobby Pouya, LEAD                   Zirpoli, PRO HAC VICE, Saveri & Saevri, Inc., San
ATTORNEY, PRO HAC VICE, PEARSON, SIMON &                Francisco, CA USA; Matthew Dickinson Heaphy, Sarah
WARSHAW, LLP, Sherman Oaks, CA USA; Daniel E            Jane Van Culin, PRO HAC VICE, Saveri & Saveri, Inc.,
Gustafson, Daniel C Hedlund, LEAD ATTORNEYS,            San Francisco, CA USA; Shana Scarlett, PRO HAC
Brittany N. Resch, Gustafson Gluek PLLC, Joshua J.      VICE, Hagens Berman Sobol Shapiro LLP Berkeley, CA
Rissman, Michelle J. [*5] Looby, Minneapolis, MN USA;   USA.
Joyce Chang, LEAD ATTORNEY, PRO HAC VICE,
Cotchett, Pitre & McCarthy, LLP, Burlingame, CA USA;
                                                        For Frank Coe, Plaintiff: Bobby [*7] Pouya, LEAD
Mark Francis Ram, LEAD ATTORNEY, Cotchett, Pitre &
                                                        ATTORNEY, PRO HAC VICE, PEARSON, SIMON &
McCarthy, LLP, Burlingame, CA USA; Tamarah P
                                                        WARSHAW, LLP, Sherman Oaks, CA USA; Daniel J.
Prevost, LEAD ATTORNEY, Cotchett Pitre and

                                               Special Hagan
          Case 1:18-cv-12137-JPO-JLC Document 62-1 Filed 01/07/20 Page 4 ofPage
                                                                            17 3 of 16
                                       2018 U.S. Dist. LEXIS 33140, *7

Kurowski, Jeannie Y Evans, LEAD ATTORNEYS,             Matthew Dickinson Heaphy, Sarah Jane Van Culin,
Hagens Berman Sobol Shapiro LLP, Chicago, IL USA;      PRO HAC VICE, Saveri & Saveri, Inc., San [*9]
Steve W. Berman, LEAD ATTORNEY, Hagens Berman          Francisco, CA USA; Nathan Cihlar, PRO HAC VICE,
Sobol Shapiro LLP, Seattle, WA USA; Cadio Zirpoli,     Straus & Boies, LLP, Fairfax, VA USA; Shana Scarlett,
PRO HAC VICE, Saveri & Saevri, Inc., San Francisco,    PRO HAC VICE, Hagens Berman Sobol Shapiro LLP,
CA USA; Matthew Dickinson Heaphy, Sarah Jane Van       Berkeley, CA USA.
Culin, PRO HAC VICE, Saveri & Saveri, Inc., San
Francisco, CA USA; Shana Scarlett, PRO HAC VICE,
                                                       For Don Chavas Mexican Restaurant, Inc., Plaintiff:
Hagens Berman Sobol Shapiro LLP, Berkeley, CA USA.
                                                       Bobby Pouya, LEAD ATTORNEY, PRO HAC VICE,
                                                       PEARSON, SIMON & WARSHAW, LLP, Sherman
For Lester Patterson, Dorothy Monahan, Pamela          Oaks, CA USA; Cadio Zirpoli, PRO HAC VICE, Saveri &
Tierney, Plaintiffs: Bobby Pouya, LEAD ATTORNEY,       Saevri, Inc., San Francisco, CA USA; Matthew
PRO HAC VICE, PEARSON, SIMON & WARSHAW,                Dickinson Heaphy, Sarah Jane Van Culin, PRO HAC
LLP, Sherman Oaks, CA USA; Daniel J. Kurowski,         VICE, Saveri & Saveri, Inc., San Francisco, CA USA;
Jeannie Y Evans, LEAD ATTORNEYS, Elizabeth A.          Shana Scarlett, PRO HAC VICE, Hagens Berman Sobol
Fegan, Hagens Berman Sobol Shapiro LLP, Chicago, IL    Shapiro LLP, Berkeley, CA USA.
USA; Steve W. Berman, LEAD ATTORNEY, Hagens
Berman Sobol Shapiro LLP, Seattle, WA USA; Cadio
                                                       For Christopher G Glover, Plaintiff: Bobby Pouya, LEAD
Zirpoli, PRO HAC VICE, Saveri & Saevri, Inc., San
                                                       ATTORNEY, PRO HAC VICE, PEARSON, SIMON &
Francisco, CA USA; Matthew Dickinson Heaphy, Sarah
                                                       WARSHAW, LLP, Sherman Oaks, CA USA; Cadio
Jane Van Culin, PRO HAC VICE, Saveri & Saveri, Inc.,
                                                       Zirpoli, PRO HAC VICE, Saveri & Saevri, Inc., San
San Francisco, CA USA; Shana Scarlett, PRO HAC
                                                       Francisco, CA USA; Carl V. Malmstrom, Theodore
VICE, Hagens Berman Sobol Shapiro LLP, Berkeley,
                                                       Beloyeannis Bell, Wolf Haldenstein Adler Freeman &
CA USA.
                                                       Herz LLC, Chicago, IL USA; Fred T Isquith, Wolf
                                                       Haldenstein Adler Freeman & Herz Llp, New York, NY
For Linda Cheslow, Natalie Wilbur, [*8] Plaintiffs:    USA; Matthew Dickinson Heaphy, Sarah Jane Van
Bobby Pouya LEAD ATTORNEY, PRO HAC VICE,               Culin, PRO HAC VICE, Saveri & Saveri, Inc., San
PEARSON, SIMON & WARSHAW, LLP, Sherman                 Francisco, CA USA; Shana Scarlett, PRO HAC VICE,
Oaks, CA USA; Daniel J. Kurowski, Jeannie Y Evans,     Hagens Berman Sobol Shapiro LLP, Berkeley, CA USA.
LEAD ATTORNEYS, Hagens Berman Sobol Shapiro
LLP, Chicago, IL USA; Steve W. Berman, LEAD
                                                       For Christopher Vallaro, Plaintiff: Bobby Pouya, [*10]
ATTORNEY, Hagens Berman Sobol Shapiro LLP,
                                                       LEAD ATTORNEY, PRO HAC VICE, PEARSON,
Seattle, WA USA; Cadio Zirpoli, PRO HAC VICE, Saveri
                                                       SIMON & WARSHAW, LLP, Sherman Oaks, CA USA;
& Saevri, Inc., San Francisco, CA USA; Matthew
                                                       Steve W. Berman, LEAD ATTORNEY, Hagens Berman
Dickinson Heaphy, PRO HAC VICE, Saveri & Saveri,
                                                       Sobol Shapiro LLP, Seattle, WA USA; Cadio Zirpoli,
Inc., San Francisco, CA USA; Sarah Jane Van Culin,
                                                       PRO HAC VICE, Saveri & Saevri, Inc., San Francisco,
PRO HAC VICE, Saveri & Saveri, Inc., San Francisco,
                                                       CA USA. (415) 217-6810 Email:Cadio@saveri.Com Carl
CA USA; Shana Scarlett PRO HAC VICE, Hagens
                                                       V. Malmstrom, Theodore Beloyeannis Bell, Wolf
Berman Sobol Shapiro LLP, Berkeley, CA USA;
                                                       Haldenstein Adler Freeman & Herz LLC, Chicago, IL
Elizabeth A. Fegan, Hagens Berman Sobol Shapiro
                                                       USA; Fred T Isquith, Wolf Haldenstein Adler Freeman &
LLP, Chicago, IL USA.
                                                       Herz Llp, New York, NY USA; Matthew Dickinson
                                                       Heaphy, Sarah Jane Van Culin, PRO HAC VICE, Saveri
For Bodega Brew Pub, Inc., Plaintiff: Bobby Pouya,     & Saveri, Inc., San Francisco, CA USA; Shana Scarlett,
LEAD ATTORNEY, PRO HAC VICE, PEARSON,                  PRO HAC VICE, Hagens Berman Sobol Shapiro LLP,
SIMON & WARSHAW, LLP, Sherman Oaks, CA USA;            Berkeley, CA USA; Elizabeth A. Fegan, Hagens Berman
Timothy D Battin, LEAD ATTORNEY, PRO HAC VICE,         Sobol Shapiro LLP, Chicago, IL USA.
Straus & Boies, LLP, Fairfax, VA USA; Cadio Zirpoli,
PRO HAC VICE, Saveri & Saevri, Inc., San Francisco,
                                                       For Barters International Llc, Plaintiff: Bobby Pouya,
CA USA; Christopher Le, PRO HAC VICE, Straus &
                                                       LEAD ATTORNEY, PRO HAC VICE, PEARSON,
Boies, LLP, Fairfax, VA USA; Daniel Zemans, Law
                                                       SIMON & WARSHAW, LLP, Sherman Oaks, CA USA;
Offices of Daniel Zemans, LLC, Chicago, IL USA;

                                               Special Hagan
          Case 1:18-cv-12137-JPO-JLC Document 62-1 Filed 01/07/20 Page 5 ofPage
                                                                            17 4 of 16
                                        2018 U.S. Dist. LEXIS 33140, *10

Cadio Zirpoli, PRO HAC VICE, Saveri & Saevri, Inc.,       Shana Scarlett, PRO HAC VICE, Hagens Berman Sobol
San Francisco, CA USA; Dana Statsky Smith, PRO            Shapiro LLP, Berkeley, CA USA; Vincent J Esades,
HAC VICE, Bernstein Liebhard LLP, New York, NY            Heins Mills & Olson, P.L.C., Minneapolis, MN USA;
USA; Goldich A. Marc, Noah Axler, Axler Goldich Llc,      Steven Alan Hart, Hart McLaughlin & Eldridge, LLC,
Philadelphia, PA USA; Matthew Dickinson Heaphy,           Chicago, IL USA.
Sarah Jane Van Culin, PRO HAC VICE, Saveri &
Saveri, Inc., San Francisco, CA USA; Shana
                                                          For Ferraro Foods of North Carolina, Llc, Plaintiff:
Scarlett, [*11] PRO HAC VICE, Hagens Berman Sobol
                                                          Bobby Pouya, LEAD ATTORNEY, PRO HAC VICE,
Shapiro LLP, Berkeley, CA USA; Steven Alan Hart, Hart
                                                          PEARSON, SIMON & WARSHAW, LLP, Sherman
McLaughlin & Eldridge, LLC, Chicago, IL USA.
                                                          Oaks, CA USA; Cadio Zirpoli, PRO HAC VICE, Saveri &
                                                          Saevri, Inc., San Francisco, CA USA; Goldich A. Marc,
For William E. Stack, Plaintiff: Bobby Pouya, LEAD        Axler Goldich Llc, Philadelphia, [*13] PA USA; Jessica
ATTORNEY, PRO HAC VICE, PEARSON, SIMON &                  Noel Servais, Vincent J Esades, PRO HAC VICE, Heins
WARSHAW, LLP, Sherman Oaks, CA USA; Steve W.              Mills & Olson, P.l.c., Minneapolis, MN USA; Matthew
BermanLEAD ATTORNEY, Hagens Berman Sobol                  Dickinson Heaphy, Sarah Jane Van Culin, PRO HAC
Shapiro LLP, Seattle, WA USA; Cadio Zirpoli, PRO HAC      VICE, Saveri & Saveri, Inc., San Francisco, CA USA;
VICE, Saveri & Saevri, Inc., San Francisco, CA USA;       Noah Axler, Axler Goldich Llc, Philidelphia, PA USA;
Matthew Dickinson Heaphy, Sarah Jane Van Culin,           Robert G. Eisler, Grant & Eisenhofer P.A., Wilmington,
PRO HAC VICE, Saveri & Saveri, Inc., San Francisco,       DE USA; Shana Scarlett, PRO HAC VICE, Hagens
CA USA; Shana Scarlett, PRO HAC VICE, Hagens              Berman Sobol Shapiro LLP, Berkeley, CA USA; Steven
Berman Sobol Shapiro LLP, Berkeley, CA USA; Terry         Alan Hart, Hart McLaughlin & Eldridge, LLC, Chicago, IL
Rose Saunders, The Saunders Law Firm, Chicago, IL         USA.
USA; Elizabeth A. Fegan, Hagens Berman Sobol
Shapiro LLP, Chicago, IL USA.
                                                          For Joe Christiana Food Distributors, Inc., Plaintiff:
                                                          Bobby Pouya, LEAD ATTORNEY, PRO HAC VICE,
For Cedar Farms Co., Inc., Plaintiff: Bobby Pouya,        PEARSON, SIMON & WARSHAW, LLP, Sherman
LEAD ATTORNEY, PRO HAC VICE, PEARSON,                     Oaks, CA USA; Cadio Zirpoli, PRO HAC VICE, Saveri &
SIMON & WARSHAW, LLP, Sherman Oaks, CA USA;               Saevri, Inc., San Francisco, CA USA; Goldich A. Marc,
Cadio Zirpoli, PRO HAC VICE, Saveri & Saevri, Inc.,       Axler Goldich Llc, Philadelphia, PA USA; Matthew
San Francisco, CA USA; Goldich A. Marc, Noah Axler,       Dickinson Heaphy, Sarah Jane Van Culin, PRO HAC
Axler Goldich Llc, Philadelphia, PA USA; Matthew          VICE, Saveri & Saveri, Inc., San Francisco, CA USA;
Dickinson Heaphy, Sarah Jane Van Culin, PRO HAC           Noah Axler, Axler Goldich Llc, Philidelphia, PA USA;
VICE, Saveri & Saveri, Inc., San Francisco, CA USA;       Robert G. Eisler, Grant & Eisenhofer P.A., Wilmington,
Shana Scarlett, PRO HAC VICE, Hagens Berman Sobol         DE USA; Shana Scarlett, PRO HAC VICE, Hagens
Shapiro LLP, Berkeley, CA USA; [*12] Thomas Cusack        Berman Sobol Shapiro LLP, Berkeley, CA USA; Steven
Cronin, Cronin & Co., Ltd., Chicago, IL USA; Steven       Alan Hart, Hart McLaughlin & Eldridge, LLC, Chicago, IL
Alan Hart, Hart McLaughlin & Eldridge, LLC, Chicago, IL   USA.
USA.
                                                          For Sullott Corporation, Plaintiff: Bobby Pouya, LEAD
For Ferraro Foods, Inc., Plaintiff: Bobby Pouya, LEAD     ATTORNEY, [*14] PRO HAC VICE, PEARSON,
ATTORNEY, PRO HAC VICE, PEARSON, SIMON &                  SIMON & WARSHAW, LLP, Sherman Oaks, CA USA;
WARSHAW, LLP, Sherman Oaks, CA USA; Cadio                 Cadio Zirpoli, PRO HAC VICE, Saveri & Saevri, Inc.,
Zirpoli, PRO HAC VICE, Saveri & Saevri, Inc., San         San Francisco, CA USA; Kevin S Landau, PRO HAC
Francisco, CA USA; Goldich A. Marc, Noah Axler, Axler     VICE, Taus Cebulash & Landau LLP, New York, NY
Goldich Llc, Philadelphia, PA USA; Jessica Noel           USA; Matthew Dickinson Heaphy, Sarah Jane Van
Servais, PRO HAC VICE, Heins Mills & Olson, P.l.c.,       Culin, PRO HAC VICE, Saveri & Saveri, Inc., San
Minneapolis, MN USA; Matthew Dickinson Heaphy,            Francisco, CA USA; Shana Scarlett, PRO HAC VICE,
PRO HAC VICE, Saveri & Saveri, Inc., San Francisco,       Hagens Berman Sobol Shapiro LLP, Berkeley, CA USA.
CA USA; Robert G. Eisler, Grant & Eisenhofer P.A.,
Wilmington, DE USA; Sarah Jane Van Culin, PRO HAC
                                                          For Abraham Drucker, Plaintiff: Bobby Pouya, LEAD
VICE, Saveri & Saveri, Inc., San Francisco, CA USA;

                                                 Special Hagan
          Case 1:18-cv-12137-JPO-JLC Document 62-1 Filed 01/07/20 Page 6 ofPage
                                                                            17 5 of 16
                                       2018 U.S. Dist. LEXIS 33140, *14

ATTORNEY, PRO HAC VICE, PEARSON, SIMON &                 WARSHAW, LLP, Sherman Oaks, CA USA; Christopher
WARSHAW, LLP, Sherman Oaks, CA USA; Steve W.             J. Cormier, LEAD ATTORNEY, PRO HAC VICE, Cohen
Berman, LEAD ATTORNEY, Hagens Berman Sobol               Milstein Sellers & Toll PLLC, Greenwood Village, CO
Shapiro LLP, Seattle, WA USA; Cadio Zirpoli, PRO HAC     USA; Steve W. Berman, LEAD ATTORNEY, Hagens
VICE, Saveri & Saevri, Inc., San Francisco, CA USA;      Berman Sobol Shapiro LLP, Seattle, WA USA; Brent W.
Carl V. Malmstrom, Theodore Beloyeannis Bell, Wolf       Johnson, Cohen Milstein Sellers & Toll PLLC,
Haldenstein Adler Freeman & Herz LLC, Chicago, IL        Washington, D.C., Dc; Cadio Zirpoli, PRO HAC VICE,
USA; Fred T Isquith, Wolf Haldenstein Adler Freeman &    Saveri & Saevri, Inc., San Francisco, CA USA; Daniel H.
Herz Llp, New York, NY USA; Matthew Dickinson            Silverman, Cohen Milstein Sellers & Toll, PLLC,
Heaphy, Sarah Jane Van Culin, PRO HAC VICE, Saveri       Chicago, IL USA; Kit A. Pierson, Cohen Milstein Sellers
& Saveri, Inc., San Francisco, CA USA; Shana Scarlett,   & Toll Pllc, Washington, DC USA; Matthew Dickinson
PRO HAC VICE, Hagens Berman Sobol Shapiro LLP,           Heaphy, Sarah Jane Van Culin, PRO HAC VICE, Saveri
Berkeley, CA USA; Elizabeth A. Fegan, Hagens Berman      & Saveri, Inc., San Francisco, CA USA; Shana Scarlett,
Sobol Shapiro LLP, Chicago, IL USA.                      PRO HAC VICE, Hagens Berman Sobol Shapiro LLP,
                                                         Berkeley, CA USA; Elizabeth A. Fegan, Hagens Berman
                                                         Sobol Shapiro LLP, Chicago, IL USA.
For Ilana Harwayne-Gidansky, Sabrina Majernik,
Christopher Nelson, Amy [*15] Veaner, Plaintiffs:
Bobby Pouya, LEAD ATTORNEY, PRO HAC VICE,                For Ray Wieters, Plaintiffs: Bobby Pouya, LEAD
PEARSON, SIMON & WARSHAW, LLP, Sherman                   ATTORNEY, PRO HAC VICE, PEARSON, SIMON &
Oaks, CA USA; Steve W. Berman, LEAD ATTORNEY,            WARSHAW, LLP, Sherman Oaks, CA USA; Daniel J.
Hagens Berman Sobol Shapiro LLP, Seattle, WA USA;        Kurowski, [*17] LEAD ATTORNEY, Elizabeth A. Fegan,
Cadio Zirpoli, PRO HAC VICE, Saveri & Saevri, Inc.,      Hagens Berman Sobol Shapiro LLP, Chicago, IL USA;
San Francisco, CA USA; Carl V. Malmstrom, Theodore       Steve W. Berman, LEAD ATTORNEY, Hagens Berman
Beloyeannis Bell, Wolf Haldenstein Adler Freeman &       Sobol Shapiro LLP, Seattle, WA USA; Cadio Zirpoli,
Herz LLC, Chicago, IL USA; Fred T Isquith, Wolf          PRO HAC VICE, Saveri & Saevri, Inc., San Francisco,
Haldenstein Adler Freeman & Herz Llp, New York, NY       CA USA; Matthew Dickinson Heaphy, Sarah Jane Van
USA; Matthew Dickinson Heaphy, Sarah Jane Van            Culin, PRO HAC VICE, Saveri & Saveri, Inc., San
Culin, PRO HAC VICE, Saveri & Saveri, Inc., San          Francisco, CA USA; Shana Scarlett, PRO HAC VICE,
Francisco, CA USA; Shana Scarlett, PRO HAC VICE,         Hagens Berman Sobol Shapiro LLP, Berkeley, CA USA.
Hagens Berman Sobol Shapiro LLP, Berkeley, CA USA;
Elizabeth A. Fegan, Hagens Berman Sobol Shapiro
                                                         For Marilyn Stangeland, Plaintiff: Alison Deich LEAD
LLP, Chicago, IL USA.
                                                         ATTORNEY, PRO HAC VICE, Cohen Milstein Sellers &
                                                         Toll PLLC, Washington, Dc; Bobby Pouya, LEAD
For Cheryl Brenchley, Matthew Hayward, Wayne             ATTORNEY, PRO HAC VICE, PEARSON, SIMON &
Deshotel, Plaintiffs: Bobby Pouya, LEAD ATTORNEY,        WARSHAW, LLP, Sherman Oaks, CA USA; Christopher
PRO HAC VICE, PEARSON, SIMON & WARSHAW,                  J. Cormier, LEAD ATTORNEY, PRO HAC VICE, Cohen
LLP, Sherman Oaks, CA USA; Steve W. Berman, LEAD         Milstein Sellers & Toll PLLC, Greenwood Village, CO
ATTORNEY, Hagens Berman Sobol Shapiro LLP,               USA; Steve W. Berman, LEAD ATTORNEY, Hagens
Seattle, WA USA; Cadio Zirpoli, PRO HAC VICE, Saveri     Berman Sobol Shapiro LLP, Seattle, WA USA; Brent W.
& Saevri, Inc., San Francisco, CA USA; Matthew           Johnson, Cohen Milstein Sellers & Toll PLLC,
Dickinson Heaphy, Sarah Jane Van Culin, PRO HAC          Washington, D.C.; Cadio Zirpoli, PRO HAC VICE,
VICE, Saveri & Saveri, Inc., San Francisco, CA USA;      Saveri & Saevri, Inc., San Francisco, CA USA; Daniel H.
Shana Scarlett, PRO HAC VICE, Hagens Berman Sobol        Silverman, Cohen Milstein Sellers & Toll, PLLC,
Shapiro LLP, [*16] Berkeley, CA USA; Elizabeth A.        Chicago, IL USA; Kit A. Pierson, Cohen Milstein Sellers
Fegan, Hagens Berman Sobol Shapiro LLP, Chicago, IL      & Toll Pllc, Washington, DC USA; Matthew Dickinson
USA.                                                     Heaphy, Sarah Jane Van Culin, PRO HAC [*18] VICE,
                                                         Saveri & Saveri, Inc., San Francisco, CA USA; Shana
                                                         Scarlett, PRO HAC VICE, Hagens Berman Sobol
For Tracy Newman, Plaintiff: Alison Deich, LEAD
                                                         Shapiro LLP, Berkeley, CA USA; Elizabeth A. Fegan,
ATTORNEY, PRO HAC VICE, Cohen Milstein Sellers &
                                                         Hagens Berman Sobol Shapiro LLP, Chicago, IL USA.
Toll PLLC, Washington, Dc, Dc; Bobby Pouya, LEAD
ATTORNEY, PRO HAC VICE, PEARSON, SIMON &

                                                Special Hagan
          Case 1:18-cv-12137-JPO-JLC Document 62-1 Filed 01/07/20 Page 7 ofPage
                                                                            17 6 of 16
                                       2018 U.S. Dist. LEXIS 33140, *18

For Jason Liebich, Debra Piette, Plaintiffs: Bobby       VICE, [*20] Saveri & Saevri, Inc., San Francisco, CA
Pouya, LEAD ATTORNEY, PRO HAC VICE,                      USA; Daniel H. Silverman, Cohen Milstein Sellers &
PEARSON, SIMON & WARSHAW, LLP, Sherman                   Toll, PLLC, Chicago, IL USA; Matthew Dickinson
Oaks, CA USA; Daniel J. Kurowski, LEAD ATTORNEY,         Heaphy, Sarah Jane Van Culin, PRO HAC VICE, Saveri
Elizabeth A. Fegan, Hagens Berman Sobol Shapiro          & Saveri, Inc., San Francisco, CA USA; Shana Scarlett,
LLP, Chicago, IL USA; Steve W. Berman, LEAD              PRO HAC VICE, Hagens Berman Sobol Shapiro LLP,
ATTORNEY, Hagens Berman Sobol Shapiro LLP,               Berkeley, CA USA.
Seattle, WA USA; Cadio Zirpoli, PRO HAC VICE, Saveri
& Saevri, Inc., San Francisco, CA USA; Matthew
                                                         For Michael Perry, Plaintiff: Bobby Pouya, LEAD
Dickinson Heaphy, Sarah Jane Van Culin, PRO HAC
                                                         ATTORNEY, PRO HAC VICE, PEARSON, SIMON &
VICE, Saveri & Saveri, Inc., San Francisco, CA USA;
                                                         WARSHAW, LLP, Sherman Oaks, CA USA; Daniel J.
Shana Scarlett, PRO HAC VICE, Hagens Berman Sobol
                                                         Kurowski, LEAD ATTORNEY, Hagens Berman Sobol
Shapiro LLP, Berkeley, CA USA.
                                                         Shapiro LLP, Chicago; Steve W. Berman, LEAD
                                                         ATTORNEY, Hagens Berman Sobol Shapiro LLP,
For Carmen Ocasio, Plaintiff: Bobby Pouya, LEAD          Seattle, WA USA; Cadio Zirpoli, Matthew Dickinson
ATTORNEY, PRO HAC VICE, PEARSON, SIMON &                 Heaphy, Sarah Jane Van Culin, PRO HAC VICE, Saveri
WARSHAW, LLP, Sherman Oaks, CA USA; Steve W.             & Saevri, Inc., San Francisco, CA USA; Shana Scarlett,
Berman, LEAD ATTORNEY, Hagens Berman Sobol               PRO HAC VICE, Hagens Berman Sobol Shapiro LLP,
Shapiro LLP, Seattle, WA USA; Cadio Zirpoli, PRO HAC     Berkeley, CA USA; Elizabeth A. Fegan, Hagens Berman
VICE, Saveri & Saevri, Inc., San Francisco, CA USA;      Sobol Shapiro LLP, Chicago, IL USA.
Matthew Dickinson Heaphy, Sarah Jane Van Culin,
PRO HAC VICE, Saveri & Saveri, Inc., San Francisco,
                                                         For Kirk Evans, Catherine Senkle, Plaintiffs: Bobby
CA USA; Shana Scarlett, PRO [*19] HAC VICE,
                                                         Pouya, LEAD ATTORNEY, PRO HAC VICE,
Hagens Berman Sobol Shapiro LLP, Berkeley, CA USA;
                                                         PEARSON, SIMON & WARSHAW, LLP, Sherman
Elizabeth A. Fegan, Hagens Berman Sobol Shapiro
                                                         Oaks, CA USA; Daniel J. Kurowski, LEAD ATTORNEY,
LLP, Chicago, IL USA.
                                                         Hagens Berman Sobol Shapiro LLP, Chicago; Steve W.
                                                         Berman, LEAD ATTORNEY, Hagens Berman Sobol
For Steve Mizera, Joshua Madsen, Plaintiffs: Bobby       Shapiro LLP, Seattle, WA USA; Cadio Zirpoli, Matthew
Pouya, LEAD ATTORNEY, PRO HAC VICE,                      Dickinson Heaphy, [*21] Sarah Jane Van Culin, PRO
PEARSON, SIMON & WARSHAW, LLP, Sherman                   HAC VICE, Saveri & Saevri, Inc., San Francisco, CA
Oaks, CA USA; Daniel J. Kurowski, LEAD ATTORNEY,         USA; Shana Scarlett, PRO HAC VICE, Hagens Berman
Elizabeth A. Fegan, Hagens Berman Sobol Shapiro          Sobol Shapiro LLP, Berkeley, CA USA; Elizabeth A.
LLP, Chicago, IL USA; Steve W. Berman, LEAD              Fegan, Hagens Berman Sobol Shapiro LLP, Chicago, IL
ATTORNEY, Hagens Berman Sobol Shapiro LLP,               USA.
Seattle, WA USA; Cadio Zirpoli, Matthew Dickinson
Heaphy, Sarah Jane Van Culin, PRO HAC VICE, Saveri
                                                         For David Weidner, Alison Pauk, Plaintiffs: Alison Deich,
& Saevri, Inc., San Francisco, CA USA; Shana Scarlett,
                                                         LEAD ATTORNEY, PRO HAC VICE, Brent W. Johnson,
PRO HAC VICE, Hagens Berman Sobol Shapiro LLP,
                                                         Kit A. Pierson, Cohen Milstein Sellers & Toll PLLC,
Berkeley, CA USA.
                                                         Washington, Dc; Bobby Pouya, LEAD ATTORNEY,
                                                         PRO HAC VICE, PEARSON, SIMON & WARSHAW,
For Vern Peter Gardner, Plaintiff: Alison Deich, LEAD    LLP, Sherman Oaks, CA USA; Christopher J. Cormier,
ATTORNEY, PRO HAC VICE, Cohen Milstein Sellers &         LEAD ATTORNEY, PRO HAC VICE, Cohen Milstein
Toll PLLC, Washington, Dc; Bobby Pouya, LEAD             Sellers & Toll PLLC, Greenwood Village, CO USA;
ATTORNEY, PRO HAC VICE, PEARSON, SIMON &                 Steve W. Berman, LEAD ATTORNEY, Hagens Berman
WARSHAW, LLP, Sherman Oaks, CA USA; Christopher          Sobol Shapiro LLP, Seattle, WA USA; Cadio Zirpoli,
J. Cormier, LEAD ATTORNEY, PRO HAC VICE, Cohen           Matthew Dickinson Heaphy, Sarah Jane Van Culin,
Milstein Sellers & Toll PLLC, Greenwood Village, CO      PRO HAC VICE, Saveri & Saevri, Inc., San Francisco,
USA; Steve W. Berman, LEAD ATTORNEY, Hagens              CA USA; Daniel H. Silverman, Cohen Milstein Sellers &
Berman Sobol Shapiro LLP, Seattle, WA USA; Brent W.      Toll, PLLC, Chicago, IL USA; Shana Scarlett, PRO HAC
Johnson, Kit A. Pierson, Cohen Milstein Sellers & Toll   VICE, Hagens Berman Sobol Shapiro LLP, Berkeley,
PLLC, Washington, D.C., Cadio Zirpoli, PRO HAC           CA USA; Elizabeth A. Fegan, Hagens Berman Sobol

                                                Special Hagan
          Case 1:18-cv-12137-JPO-JLC Document 62-1 Filed 01/07/20 Page 8 ofPage
                                                                            17 7 of 16
                                       2018 U.S. Dist. LEXIS 33140, *21

Shapiro LLP, Chicago, IL USA.                            Milstein Sellers & Toll PLLC, Washington, Dc; Daniel J.
                                                         Kurowski, LEAD ATTORNEY, Elizabeth A. Fegan,
                                                         Hagens Berman Sobol Shapiro LLP, Chicago, IL USA;
For Vern Gardner, Jonathan Glover, Plaintiffs: Bobby
                                                         Shana Scarlett, PRO HAC VICE, Hagens Berman Sobol
Pouya, LEAD ATTORNEY, PRO HAC VICE,
                                                         Shapiro LLP, Berkeley, CA USA.
PEARSON, SIMON & WARSHAW, LLP, Sherman
Oaks, CA USA; Steve W. Berman, [*22] LEAD
ATTORNEY, Hagens Berman Sobol Shapiro LLP,               For James Flasch, Plaintiff: Bobby Pouya, LEAD
Seattle, WA USA; Cadio Zirpoli, Matthew Dickinson        ATTORNEY, PRO HAC VICE, PEARSON, SIMON &
Heaphy, Sarah Jane Van Culin, PRO HAC VICE, Saveri       WARSHAW, LLP, Sherman Oaks, CA USA; Daniel J.
& Saevri, Inc., San Francisco, CA USA; Shana Scarlett,   Kurowski, Steve W. Berman, LEAD ATTORNEYS,
PRO HAC VICE, Hagens Berman Sobol Shapiro LLP,           Elizabeth A. Fegan, Hagens Berman Sobol
Berkeley, CA USA; Elizabeth A. Fegan, Hagens Berman      Shapiro [*24] LLP, Chicago, IL USA; Cadio Zirpoli,
Sobol Shapiro LLP, Chicago, IL USA.                      PRO HAC VICE, Saveri & Saevri, Inc., San Francisco,
                                                         CA USA; Matthew Dickinson Heaphy, PRO HAC VICE,
                                                         Sarah Jane Van Culin, PRO HAC VICE, Saveri &
For Jennifer Wallace, Plaintiff: Bobby Pouya, LEAD
                                                         Saveri, Inc., San Francisco, CA USA; Shana Scarlett,
ATTORNEY, PRO HAC VICE, PEARSON, SIMON &
                                                         PRO HAC VICE, Hagens Berman Sobol Shapiro LLP,
WARSHAW, LLP, Sherman Oaks, CA USA; Steve W.
                                                         Berkeley, CA USA.
Berman, LEAD ATTORNEY, Hagens Berman Sobol
Shapiro LLP, Seattle, WA USA; Cadio Zirpoli, Matthew
Dickinson Heaphy, Sarah Jane Van Culin, PRO HAC          For Leslie Weidner, Plaintiff: Alison Deich, LEAD
VICE, Saveri & Saevri, Inc., San Francisco, CA USA; J    ATTORNEY, PRO HAC VICE, Brent W. Johnson,
Gerard Stranch, IV, PRO HAC VICE, Branstetter,           Cohen Milstein Sellers & Toll PLLC, Washington, Dc;
Stranch & Jennings, PLLC, Nashville, TN USA; Shana       Bobby Pouya, LEAD ATTORNEY, PRO HAC VICE,
Scarlett, PRO HAC VICE, Hagens Berman Sobol              PEARSON, SIMON & WARSHAW, LLP, Sherman
Shapiro LLP, Berkeley, CA USA; Elizabeth A. Fegan,       Oaks, CA USA; Christopher J. Cormier, LEAD
Hagens Berman Sobol Shapiro LLP, Chicago, IL USA.        ATTORNEY, PRO HAC VICE, Cohen Milstein Sellers &
                                                         Toll PLLC, Greenwood Village, CO USA; Steve W.
                                                         Berman, LEAD ATTORNEY, Hagens Berman Sobol
For Andrew Evans, Plaintiffs: Bobby Pouya, LEAD
                                                         Shapiro LLP, Seattle, WA USA; Cadio Zirpoli, PRO HAC
ATTORNEY, PRO HAC VICE, PEARSON, SIMON &
                                                         VICE, Saveri & Saevri, Inc., San Francisco, CA USA;
WARSHAW, LLP, Sherman Oaks, CA USA; Daniel J.
                                                         Daniel H. Silverman, Cohen Milstein Sellers & Toll,
Kurowski, LEAD ATTORNEY, Elizabeth A. Fegan,
                                                         PLLC, Chicago, IL USA; Kit A. Pierson, Cohen Milstein
Hagens Berman Sobol Shapiro LLP, Chicago, IL USA;
                                                         Sellers & Toll Pllc, Washington, DC USA; Matthew
Steve W. Berman, LEAD ATTORNEY, Hagens Berman
                                                         Dickinson Heaphy, Sarah Jane Van Culin, PRO HAC
Sobol Shapiro [*23] LLP, Seattle, WA USA; Cadio
                                                         VICE, Saveri & Saveri, Inc., San Francisco, CA USA;
Zirpoli, Matthew Dickinson Heaphy, Sarah Jane Van
                                                         Shana Scarlett, PRO HAC VICE, Hagens Berman Sobol
Culin, PRO HAC VICE, Saveri & Saevri, Inc., San
                                                         Shapiro LLP, Berkeley, CA USA; Elizabeth A. Fegan,
Francisco, CA USA; Shana Scarlett, PRO HAC VICE,
                                                         Hagens Berman Sobol Shapiro LLP, [*25] Chicago, IL
Hagens Berman Sobol Shapiro LLP, Berkeley, CA USA.
                                                         USA.

For Christopher Gilbert, Plaintiff: Alison Deich, LEAD
                                                         For Margo Stack, Plaintiff: Bobby Pouya, LEAD
ATTORNEY, PRO HAC VICE, Brent W. Johnson, Kit A.
                                                         ATTORNEY, PRO HAC VICE, PEARSON, SIMON &
Pierson, Cohen Milstein Sellers & Toll PLLC,
                                                         WARSHAW, LLP, Sherman Oaks, CA USA; Steve W.
Washington, Dc; Bobby Pouya, LEAD ATTORNEY,
                                                         Berman, LEAD ATTORNEY, Hagens Berman Sobol
PRO HAC VICE, PEARSON, SIMON & WARSHAW,
                                                         Shapiro LLP, Seattle, WA USA; Cadio Zirpoli, PRO HAC
LLP, Sherman Oaks, CA USA; Steve W. Berman, LEAD
                                                         VICE, Saveri & Saevri, Inc., San Francisco, CA USA;
ATTORNEY, Hagens Berman Sobol Shapiro LLP,
                                                         Matthew Dickinson Heaphy, Sarah Jane Van Culin,
Seattle, WA USA; Cadio Zirpoli, Matthew Dickinson
                                                         PRO HAC VICE, Saveri & Saveri, Inc., San Francisco,
Heaphy, Sarah Jane Van Culin, PRO HAC VICE, Saveri
                                                         CA USA; Shana Scarlett, PRO HAC VICE, Hagens
& Saevri, Inc., San Francisco, CA USA; Christopher J.
                                                         Berman Sobol Shapiro LLP, Berkeley, CA USA; Terry
Cormier, LEAD ATTORNEY, PRO HAC VICE, Cohen
                                                         Rose Saunders, The Saunders Law Firm, Chicago, IL

                                                Special Hagan
           Case 1:18-cv-12137-JPO-JLC Document 62-1 Filed 01/07/20 Page 9 ofPage
                                                                             17 8 of 16
                                            2018 U.S. Dist. LEXIS 33140, *25

USA; Elizabeth A. Fegan, Hagens Berman Sobol                   MA USA; Eric Richard Lifvendahl, LEAD ATTORNEY,
Shapiro LLP, Chicago, IL USA.                                  Williams Montgomery & John Ltd., Chicago, IL USA;
                                                               Matthew Powers McCahill, Robert N. Kaplan, LEAD
                                                               ATTORNEYS, Kaplan Fox & Kilsheimer LLP, New York,
For Alpine Special Treatment Center, Inc., Plaintiff:
                                                               NY USA; Solomon B Cera, LEAD ATTORNEY, Cera
Bobby Pouya, LEAD ATTORNEY, PRO HAC VICE,
                                                               LLP, San Francisco, CA USA.
PEARSON, SIMON & WARSHAW, LLP, Sherman
Oaks, CA USA; Cadio Zirpoli, PRO HAC VICE, Saveri &
Saevri, Inc., San Francisco, CA USA, Matthew                   Winn-Dixie Stores, Inc., Plaintiff, Pro se.
Dickinson Heaphy, PRO HAC VICE, Saveri & Saveri,
Inc., San Francisco, CA USA; Robert J Gralewski, Jr.,
                                                               For Sysco Corporation, Plaintiff: Jonathan M. Shaw,
PRO HAC VICE, Kirby McInerney LLP, San Diego, CA
                                                               PRO HAC VICE, Boies, Schiller & Flexner Llp,
USA; Sarah Jane Van Culin, PRO HAC VICE, Saveri &
                                                               Washington, DC USA.
Saveri, Inc., San Francisco, CA USA; Shana Scarlett,
PRO HAC VICE, Hagens Berman Sobol Shapiro LLP,
Berkeley, CA USA.                                              For US Foods, Inc., Plaintiff: Jonathan M. Shaw, PRO
                                                               HAC VICE, Boies, Schiller & Flexner Llp, Washington,
                                                               DC USA; Kyle N Smith, PRO HAC VICE, Boies Schiller
For Indirect Purchaser Plaintiffs, [*26] Plaintiff: Adam
                                                               Flexner LLP, Washington, DC USA.
John Zapala, LEAD ATTORNEY, Cotchett, Pitre &
Mccarthy, Burlingame, CA USA.
                                                               For Piggly Wiggly Alabama Distributing Co., Inc.,
                                                               Plaintiff: Robert N. Kaplan, LEAD ATTORNEY, Kaplan
For Piggly Wiggly Alabama Distributing Co., Inc.,
                                                               Fox & Kilsheimer LLP, New York, NY USA.
Plaintiff: Eric Richard Lifvendahl, LEAD ATTORNEY,
Williams Montgomery & John Ltd., Chicago, IL USA;
Matthew Powers McCahill, LEAD ATTORNEY, Kaplan                 For End-User Consumer Plaintiffs, Plaintiff: Steve W.
Fox & Kilsheimer LLP, New York, NY USA; Matthew P.             Berman, Hagens Berman Sobol Shapiro LLP, Seattle,
Mccahill, LEAD ATTORNEY, PRO HAC VICE, Kaplan                  WA USA.
Fox & Kilsheimer Llp, New York, NY USA; Robert N.
Kaplan, LEAD ATTORNEY, Kaplan, Kilsheimer & Fox
                                                               For Koch Foods, Inc., Jcg Foods of Alabama, Llc, Jcg
LLP, New York, NY USA; Solomon B Cera, LEAD
                                                               Foods of Georgia, Llc, Koch Meats Co., Inc.,
ATTORNEY, Cera LLP, San Francisco, CA USA;
                                                               Defendants: Stephen Novack, LEAD ATTORNEY, Brian
Charles Andrew Dirksen, PRO HAC VICE, Cera LLP,
                                                               E. Cohen, Christopher S. Moore, Lally A Gartel, Marie
Boston, MA USA; Richard Lyle Coffman, The Coffman
                                                               Velinda Lim, Stephen J. Siegel, Novack [*28] and
Law Firm.
                                                               Macey LLP, Chicago, IL USA.

For Affiliated Foods, Inc.'S Plaintiffs, Alex Lee, Inc.,
                                                               For Tyson Foods, Inc., Tyson Chicken, Inc., Tyson
Merchants Distributors, Llc, Associated Grocers of New
                                                               Breeders, Inc., Tyson Poultry, Inc., Defendants: David H
England, Inc., Big Y Foods, Inc., Big Y Foods, Inc.,
                                                               Suggs, LEAD ATTORNEY, PRO HAC VICE, White &
Plaintiffs: Charles Andrew Dirksen, LEAD ATTORNEY,
                                                               Case LLP, New York, NY USA; Jeremy K. Ostrander,
Cera LLP, Boston, MA USA; Eric Richard Lifvendahl,
                                                               LEAD ATTORNEY, PRO HAC VICE, White & Case
LEAD ATTORNEY, Williams Montgomery & John Ltd.,
                                                               LLP, Palo Alto, CA USA; John Mark Gidley, LEAD
Chicago, IL USA; Robert N. Kaplan, LEAD ATTORNEY,
                                                               ATTORNEY, PRO HAC VICE, Kristen J. Mcahren,
Kaplan, Kilsheimer & Fox LLP, New York, NY USA;
                                                               White & Case LLP, Washington, DC USA; Amy Beth
Solomon B Cera, LEAD ATTORNEY, Cera LLP, San
                                                               Manning, Christina M. Egan, McGuireWoods LLP,
Francisco, CA USA.
                                                               Chicago, IL USA; Peter J. Carney, PRO HAC VICE,
                                                               White & Case LLP, Washington, DC USA; Robert A
Plaintiffs in 1:16-Cv-08637, Plaintiff, Pro se. [*27]          Milne, PRO HAC VICE, White & Case, New York, NY
                                                               USA.
For Woodman's Food Market, Inc., Plaintiff: Charles
Andrew Dirksen, LEAD ATTORNEY, Cera LLP, Boston,               For Pilgrim's Pride Corporation, Defendant: Carrie C.


                                                        Special Hagan
         Case 1:18-cv-12137-JPO-JLC Document 62-1 Filed 01/07/20 Page 10 ofPage
                                                                            17 9 of 16
                                        2018 U.S. Dist. LEXIS 33140, *28

Mahan, Christopher J. Abbott, Daniel E. Antalics, PRO     For Peco Foods, Inc., Defendant: Boris Bershteyn,
HAC VICE, Weil, Gotshal & Manges LLP, Washington,         LEAD ATTORNEY, PRO HAC VICE, Skadden, Arps,
DC USA; Clayton E. Bailey, PRO HAC VICE, Bailey           Slate, Meagher & Flom LLP, New York, NY USA;
Brauer PLLC, Dallas, TX USA; Kevin J Arquit, Weil,        Patrick Joseph Fitzgerald, LEAD ATTORNEY, Brooke
Gotshall & Manges LLP, New York, NY USA; Michael          Anderson Winterhalter, Skadden, Arps, Slate, Meagher
Lee McCluggage, Eimer Stahl LLP, Chicago, IL USA.         & Flom LLP, Chicago, IL USA; Lara A Flath, Skadden
                                                          Arps Slate Meagher & Flom, LLP CH, Chicago, IL USA.
For Perdue Farms, Inc., Defendant: Andrew Thomas
Hernacki, LEAD ATTORNEY, PRO HAC VICE, Venable            For Foster Farms, Llc, Defendant: Carmine R. Zarlenga,
LLP, Washington, DC USA; James Douglas Baldridge,         LEAD ATTORNEY, Mayer Brown LLP, Washington, DC
LEAD ATTORNEY, Venable LLP, Washington, DC                USA; Stephen M. Medlock, LEAD ATTORNEY, PRO
USA; Robert Paul Davis, LEAD ATTORNEY, PRO HAC            HAC VICE, Mayer Brown LLP, Washington, DC USA;
VICE, [*29] Venable LLP, Washington, Dc; Danielle R       Oral Pottinger, William Stallings, PRO HAC VICE,
Foley, Lisa Jose Fales, PRO HAC VICE, Venable LLP,        Mayer Brown LLP, Washington, DC USA.
Washington, DC USA; Kirstin Beth Ives, Falkenberg
Ives LLP, Chicago, IL USA; Leonard L. Gordon, PRO
                                                          For House of Raeford Farms, Inc., Defendant: Gregory
HAC VICE, Venable LLP, New York, NY USA.
                                                          Gene Wrobel, LEAD ATTORNEY, Michael James
                                                          Waters, Vedder Price P.C., Chicago, IL USA; Henry W.
For Sanderson Farms, Inc., Sanderson Farms, Inc.          Jones, Junio, PRO HAC VICE, Jordan Price, Raleigh,
(Foods Division), Sanderson Farms, Inc. (Production       NC USA.
Division), Sanderson Farms, Inc. (Processing Division),
Defendants: Christa Cynthia Cottrell, Daniel E. Laytin,
                                                          For Simmons Foods, Inc., Defendant: Lynn Hagman
Stacy L Pepper, LEAD ATTORNEYS, Martin L. Roth,
                                                          Murray, Peter Francis O'neill, LEAD
Kirkland & Ellis LLP, Chicago, IL USA.
                                                          ATTORNEYS, [*31] Shook, Hardy & Bacon LLP,
                                                          Chicago, IL USA; John R Elrod, Conner & Winters, LLP,
For Wayne Farms, Llc, Defendant: Peter Duffy Doyle,       Fayetteville, AK USA; Laurie A. Novion, Shook, Hardy &
LEAD ATTORNEY, Proskaver Rose, New York, NY               Bacon, Kansas City, MO USA.
USA; Adrian Fontecilla, Christopher E Ondeck, Stephen
R Chuk, PRO HAC VICE, Proskauer Rose LLP,
                                                          For Fieldale Farms Corporation, Defendant: Brendan J.
Washington, DC USA; Marc Eric Rosenthal, Proskauer
                                                          Healey, Mandell Menkes LLC, Chicago, IL USA; Brian
Rose LLP, Chicago, IL USA.
                                                          Parker Miller, PRO HAC VICE, Alston & Bird LLP,
                                                          Atlanta, Ga; James Butler Cash, Jr., Max Paul Marks,
For Mountainaire Farms, Inc., Defendant: John W.          valarie cecile williams, PRO HAC VICE, Alston & Bird
Treece, LEAD ATTORNEY, Sidley Austin LLP                  LLP, Atlanta, GA USA; Roger Brent Hatcher, Jr., PRO
(Chicago), Chicago, IL USA; Amanda K. Wofford, Amy L      HAC VICE, Smith, Gilliam, Williams & Miles, P.A.,
Stewart, Emily Christel Mizell, Jacob Dylan White, PRO    Gainesville, GA USA.
HAC VICE, Rose Law Firm, Little Rock, AR USA;
Bourgon Burnelle Reynolds, PRO HAC VICE, Rose Law
                                                          For George's Inc., Defendant: William L. Greene, LEAD
Firm, P.A., Little Rock, AR USA.
                                                          ATTORNEY, PRO HAC VICE, Stinson Leonard Street
                                                          LLP, Minneapolis, MN USA; Gary V Weeks, K.C. Dupps
For Mountainaire Farms, Llc, Mountainaire Farms of        Tucker, Kristy Elizabeth Boehler, PRO HAC VICE, The
Delaware, Inc., Defendants: [*30] John W. Treece,         Law Group of Northwest Arkansas LLP, Fayetteville, AR
LEAD ATTORNEY, Sidley Austin LLP (Chicago),               USA; John Conroy Martin, Sugar Felsenthal Grais and
Chicago, IL USA; Amanda K. Wofford, Amy L Stewart,        Helsinger LLP, Chicago, IL USA; Ruth S. Shnider, PRO
Emily Christel Mizell, Jacob Dylan White, PRO HAC         HAC VICE, Stinson Leonard Street, Minneapolis, MN
VICE, Rose Law Firm, Little Rock, AR USA; Bourgon         USA; Sondra A. Hemeryck, Riley Safer Holmes &
Burnelle Reynolds, PRO HAC VICE, Rose Law Firm,           Cancila LLP, Chicago, IL USA; Zachary H Hemenway,
P.A., Little Rock, AR USA.                                PRO HAC VICE, Stinson Leonard Street, Kansas City,
                                                          MO USA.



                                                  Special Hagan
          Case 1:18-cv-12137-JPO-JLC Document 62-1 Filed 01/07/20 Page 11 Page
                                                                          of 1710 of 16
                                         2018 U.S. Dist. LEXIS 33140, *31

For George's Farms, Inc., Defendant: William L.            Mar-Jac Al/Ms, Inc., Mar-Jac Poultry, Llc, Mar-Jac
Greene, LEAD ATTORNEY, PRO HAC VICE,                       Holdings, Llc, Defendants: Edward C. Konieczny, LEAD
Stinson [*32] Leonard Street LLP, Minneapolis, MN          ATTORNEY, Edward C. Konieczny LLC, Atlanta, GA
USA; Gary V Weeks, K.C. Dupps Tucker, Kristy               USA; Andrew Gordon May, Neal, Gerber & Eisenberg
Elizabeth Boehler, PRO HAC VICE, The Law Group of          LLP, Chicago, IL USA; David C Newman, PRO HAC
Northwest Arkansas LLP, Fayetteville, AR USA; John         VICE, Smith, Gambrell & Russell, Atlanta, GA USA;
Conroy Martin, Sugar Felsenthal Grais and Helsinger        Jonathan Stuart Quinn, Neal, Gerber & Eisenberg,
LLP, Chicago, IL USA; Ruth S. Shnider, PRO HAC             Chicago, IL USA; Wm. Parker Sanders, PRO HAC
VICE, Minneapolis, MN USA; Sondra A. Hemeryck,             VICE, Smith Gambrell & Russell LLP, Atlanta, GA USA.
Riley Safer Holmes & Cancila LLP, Chicago, IL USA;
Zachary H Hemenway, PRO HAC VICE, Kansas City,
                                                           For Service List, [*34] Defendant: Matthew P. Mccahill,
MO USA.
                                                           LEAD ATTORNEY, PRO HAC VICE, Kaplan Fox &
                                                           Kilsheimer Llp, New York, NY USA; Robert N. Kaplan,
For O.K. Foods, Inc., O.K. Farms, Inc., O.K. Industries,   LEAD ATTORNEY, Kaplan, Kilsheimer & Fox LLP, New
Inc., Defendants: John P. Passarelli, LEAD                 York, NY USA; Maura R Grossman.
ATTORNEY, PRO HAC VICE, Kutak Rock LLP,
Omaha, NE USA; Robin Stewart, LEAD ATTORNEY,
PRO HAC VICE; J.R. Carroll, Scott Jackson, PRO HAC
VICE, Kutak Rock, LLP, Fayetteville, AR USA; James         Judges: MAURA R. GROSSMAN, SPECIAL MASTER.
M. Sulentic, PRO HAC VICE, Kuak Rock LLP, Omaha,           HON. JEFFREY T. GILBERT, UNITED STATES
NE USA; Kimberly Michelle Hare, Kutak Rock Llp,            MAGISTRATE JUDGE.
Chicago, IL USA.


For Mar-Jac Poultry, Inc., Defendant: Edward C.
                                                           Opinion by: MAURA R. GROSSMAN; JEFFREY T.
Konieczny, LEAD ATTORNEY, Edward C. Konieczny
                                                           GILBERT
LLC, Atlanta, GA USA; Andrew Gordon May, Neal,
Gerber & Eisenberg LLP, Chicago, IL USA; David C
Newman, PRO HAC VICE, Smith, Gambrell & Russell,
Atlanta, GA USA; Jonathan Stuart Quinn, Neal, Gerber
& Eisenberg, Chicago, IL USA; Wm. Parker Sanders,          Opinion
PRO HAC VICE, Smith Gambrell [*33] & Russell LLP,
Atlanta, GA USA.

                                                           ORDER REGARDING SEARCH METHODOLOGY
For Harrison Poultry, Inc., Defendant: Patricia Anne       FOR ELECTRONICALLY STORED INFORMATION
Gorham, LEAD ATTORNEY, PRO HAC VICE,
Eversheds Sutherland (US) LLP, Atlanta, GA USA; Clay       This Order Regarding Search Methodology for
H. Phillips, Eric L. Samore, SmithAmundsen LLC             Electronically Stored Information ("Search Methodology
(Chgo), Chicago, IL USA; Ronald David Balfour,             Order") shall govern the Parties in the above-captioned
Smithamundsen Llc, Chicago, IL USA.                        case whether they currently are involved or become so
                                                           in the future, and any related actions that may later be
                                                           consolidated with this case (collectively, the "Litigation").
For Agri Stats, Inc., Defendant: Kathryn Elizabeth
Cahoy, LEAD ATTORNEY, PRO HAC VICE, Covington
& Burling LLP, Redwood Shores, CA USA; Michael
                                                           I. DOCUMENT SOURCE DISCLOSURES
Collin Baker, LEAD ATTORNEY, PRO HAC VICE,
Covington & Burling LLP, Washington, DC USA; Anne              A. Transparency: With the goal of permitting
Yujin Lee, PRO HAC VICE, Covington and Burling LLP,            requesting Parties an appropriate level of
Washington, DC USA; Jacob D Koering, Miller,                   transparency into a producing Party's electronic
Canfield, Paddock and Stone, P.L.C., Chicago, IL USA.          search process, without micromanaging how the
                                                               producing Party meets its discovery obligations and
For Mar-Jac Poultry Ms, Llc, Mar-Jac Poultry Al, Llc,          without requiring the disclosure of attorney work


                                                   Special Hagan
     Case 1:18-cv-12137-JPO-JLC Document 62-1 Filed 01/07/20 Page 12 Page
                                                                     of 1711 of 16
                                     2018 U.S. Dist. LEXIS 33140, *34

product or other privileged information, the Parties             custodial folder of responsive Agri Stats reports
will endeavor to be reasonably transparent                       that a party intends to produce in its entirety (to
regarding the universe of documents subject to                   the extent not privileged) should not be
targeted [*35] collections or culling via search                 included in the data set against which search
terms and/or TAR/CAL.                                            terms are tested.

B. Pre-Search     Deduplication      &   Culling   of            5. Exception Reporting: For any documents
Collected Data:                                                  not otherwise identified as system or operating
                                                                 files, the producing Party must disclose
    1. De-Duplication: Before running either of the              processing exceptions that are unresolved at
    Search Processes below in ¶ II, data should be               the end of the discovery period, such as
    de-duplicated by hash value across all agreed                documents that cannot be opened [*37] due to
    or Court-ordered document custodians.                        encryption or other issues.

    2. Email Threading: If the producing Party's                 6. Disclosure of Other Culling Parameters
    search software has the capability, then the                 Required: A producing Party is permitted to
    producing Party may choose to only include                   cull data using the agreed-upon custodial and
    inclusive emails in the data set subject to the              non-custodial sources, agreed-upon date
    Keyword and/or TAR/CAL Search Process,                       parameters, and agreed-upon search terms (if
    including the data set against which keyword                 applicable), and a producing Party is permitted
    searches are tested. A producing Party will                  to remove known system or operating files,
    disclose whether or not they are testing search              such as those that appear on the National
    terms in a set of data that excludes non-                    Software Reference Library (NSRL) hash list.
    inclusive emails. Non-inclusive emails do not                As such, the Parties may cull entire file
    need to be searched, reviewed, or produced in                directories from computer hard drives that
    this matter. See ESI Protocol, Dkt. 459, ¶                   contain Program Files, Program Data,
    IV(D)(1).                                                    SWTOOLs, Windows Operating System files,
                                                                 etc. For those excluded directories, the Parties
    3. Email Domains: Should the requesting
                                                                 will only conduct searches on user-created
    Party want certain email domains excluded
                                                                 content that is reviewable and likely to yield
    from the data set against which search terms
                                                                 relevant content. To the extent a producing
    are tested, the requesting Party must provide a
                                                                 Party elects to use additional culling
    list of such domain names to the producing
                                                                 parameters, those parameters will be
    Party ahead of the producing Party's testing of
                                                                 disclosed.
    search terms. Likewise, if the producing Party
    identifies domains that it believes should be
    eliminated, [*36] it will produce a list of those
    domain names to the requesting Party. See
    ESI Protocol, ¶ IV(D)(2). Plaintiffs' analysis to
                                                         II. SEARCH METHODS
    date of the Florida AG productions made by
    certain Defendants indicates there are a large       The following TAR/CAL and Keyword Search Processes
    variety of industry email newsletters that can       govern how collected data may be electronically culled
    be culled (i.e., excluded from a Defendant's         in this matter.
    review and production of documents) where
    there are no internal forwards of such                   A. TAR/CAL Search Process:
    documents after their receipt. Plaintiffs agree to
    provide a list of these domain names prior to                1. Use of Search Terms with TAR/CAL:
    Defendants undertaking a search of their data.
                                                                     a. No later than December 22, 2017, the
    4. Targeted Collections: Only documents a                        requesting Party will propose to a
    producing Party intends to subject to electronic                 producing Party a limited number of
    searching parameters should be included in                       Document Custodians for whom, [*38]
    the data set against which search terms are                      across their email only, it requests that no
    tested. As an example, a centralized, non-                       search term pre-culling be used prior to

                                               Special Hagan
Case 1:18-cv-12137-JPO-JLC Document 62-1 Filed 01/07/20 Page 13 Page
                                                                of 1712 of 16
                               2018 U.S. Dist. LEXIS 33140, *38

    applying TAR/CAL during the review                   the Parties agree to raise this issue with the
    process. However, the other data culling             Special Master and to follow her direction
    parameters described in ¶ I(B) may be                absent the showing of good cause to the
    applied to these Document Custodians,                contrary, and subject to the Parties' rights to
    including to their email.                            petition the Court for review of or relief from
    b. No later than January 12, 2018, the               any decision or guidance provided by the
    Parties will meet and confer on any issues           Special Master.
    or disputes regarding the requesting
    Party's proposals.                              B. Keyword Search Process:

2. Producing Party TAR/CAL Disclosures:                  1. Iterative Process: Developing efficient
     a. No later than January 19, 2018, a                keyword search terms is an iterative process
     producing Party that elects to use                  and will require transparent and cooperative
     TAR/CAL will disclose the following                 efforts by both the producing and requesting
     information regarding its use of a                  Party; however, it is important [*40] to set
     TAR/CAL process: (a) the name of the                certain limits in order to effectively and
     TAR/CAL software and vendor, (b) a                  efficiently manage time and expense.
     general description of how the producing
                                                         2. Search Software Disclosures: No later
     Party's TAR/CAL process will work,
                                                         than January 12, 2018, the producing Parties
     including how it will train the algorithm,
                                                         will disclose any search software they have
     such as using exemplars, keyword search
                                                         decided to use (including version number) and
     strings, or some other method, (c) a
                                                         that software's default stop/noise words and
     general description of the categories or
                                                         search language syntax. Additionally, the
     sources of the documents included or
                                                         Parties should use best efforts to disclose
     excluded from the TAR/CAL process, and
                                                         information that answers these questions
     (d) what quality control measures will be
                                                         regarding their search tool:
     taken.
                                                              a. What stop words have been excluded
3. Requesting Party Response:                                 from the index (if different than the default
                                                              stop words for the tool)?
    a. Within 7 days of receiving a producing                 b. Can searches be constrained by upper-
    Party's    TAR/CAL     Disclosures,   the                 and lowercase?
    requesting Party may raise with the                       c. Can numbers and single letters be
    producing Party any concerns with the                     searched?
    proposed [*39] TAR/CAL process or                         d. Are there characters that cannot be
    categories of documents that it proposes                  searched or are treated as spaces or
    should be excluded from the TAR/CAL                       ignored?
    process. A requesting Party may also                      e. How are diacritics resolved?
    propose any exemplars it proposes be                      f. Can searches be run on metadata
    used to train a TAR/CAL tool or narrow                    fields?
    keyword search strings it proposes be                     g. Are proximity-limited search terms
    used to generate exemplars to train a                     subject to an evaluation order, e.g., will
    TAR/CAL tool. A producing Party retains                   terms structured X w/5 Y yield hits if the
    the right to reject and oppose any such                   text reads Y w/5 X?
    requests, subject to resolution by the                    h. Does the tool offer synonym searching?
    Special Master and/or the Court.                          i. How does the tool account for common
                                                              misspellings?
4. Cooperation: The Parties agree to work
together in good faith to resolve any                    3. First Phase Search Term Proposals:
differences that they may have over the
producing Party's use of TAR/CAL and its                     a. Producing Party Proposes an Initial Set
processes, recall, and validation proposals. If              of Search Terms: No later than January
an agreement cannot be timely reached, then                  19, 2018, the producing [*41] Party will
                                                             propose a set of search terms. The

                                         Special Hagan
Case 1:18-cv-12137-JPO-JLC Document 62-1 Filed 01/07/20 Page 14 Page
                                                                of 1713 of 16
                               2018 U.S. Dist. LEXIS 33140, *41

   producing Party's proposal will include, to               Production of Documents, Prioritizing
   the extent known, semantic synonyms and                   Custodians as Agreed by the Parties or
   common spellings of the keywords                          Ordered by the Court" (Dkt. 574)), the
   proposed. Where a producing Party seeks                   requesting Party may propose a set of
   to exclude false positives (aka, "noise                   additional search terms. The requesting
   hits") by modifying or excluding certain                  Party will explain generally the basis for
   keywords, then it will supply contextual                  the additional requested terms, which
   examples of such false positives to explain               could include, for example, identifying by
   why they must be excluded.                                Bates number exemplar documents that
                                                             support the request.
   b. Requesting Party's Proposed Revisions:
   Within 12 days of receiving the initial                   b. Producing Party Provides Information
   proposed search terms, the requesting                     Sufficient [*43] to Support Its Objections:
   Party will provide any proposed revisions                 No later than 10 days after the requesting
   to the producing Party's search terms.                    Party provides an additional set of
                                                             proposed search terms, the producing
   c. Producing Party Provides Information                   Party will provide information sufficient to
   Sufficient to Support Its Objections: Within              support its objections to specific additional
   8 days of receipt of the requesting Party's               search terms, which could include, for
   proposed revisions, the producing Party                   example, estimates of the incremental
   will provide information sufficient to                    number of false positive hits and the
   support its objections to specific search                 incremental number of true positive hits
   terms, which could include, for example,                  introduced by the disputed additional
   estimates of the incremental number of                    search terms, as well as examples of the
   false positive hits and the incremental                   false positive hits.
   number of true positive hits introduced by
   the disputed search terms, as well as                     c. Requesting Party and Producing Party
   examples of the false positive hits.                      Will Meet and Confer Regarding
                                                             Requesting Party's Proposed Additional
   d. Cooperation: The producing Party and                   Search Terms: No later than 15 days after
   the requesting Party will work together in                the requesting Party proposes an
   good faith to reasonably narrow the [*42]                 additional set of search terms, the Parties
   number of documents returned via search                   will meet and confer regarding any
   term hits and narrow the number of                        disputes or counter-proposals regarding
   irrelevant documents captured as a result                 the additional search terms. To the extent
   of the search terms. To the extent any                    any disputes remain concerning the
   disputes remain concerning the sufficiency                sufficiency of the producing Party's
   of the producing Party's information in                   information in support of its objections
   support of its objections and/or the use of               and/or the use of specific additional search
   specific search terms after good faith                    terms after good faith negotiations have
   negotiations have occurred, either Party                  occurred, either Party may request the
   may request the assistance of the Special                 assistance of the Special Master in
   Master in resolving such disputes.                        resolving such disputes.

4. Second Phase Search Term Proposals:                       d. Good Cause Inability of a Party to Meet
                                                             the Deadlines Imposed in [*44] this Order:
   a. Requesting Party Proposes an
                                                             While it is expected that the Parties shall
   Additional Set of Search Terms: The
                                                             make their best efforts to comply with the
   Parties agree that Plaintiffs collectively
                                                             deadlines set forth in this Order, it is
   and Defendants collectively may propose
                                                             conceivable that technical (or other) issues
   additional search terms to a producing
                                                             or unanticipated volumes may interfere
   Party one time. No later than May 14,
                                                             with a Parties' best efforts to comply.
   2018 (60 days after the Court-ordered
                                                             Should a Party anticipate that for good
   March 15, 2018 deadline for "Rolling

                                        Special Hagan
        Case 1:18-cv-12137-JPO-JLC Document 62-1 Filed 01/07/20 Page 15 Page
                                                                        of 1714 of 16
                                         2018 U.S. Dist. LEXIS 33140, *44

            cause it may be unable to meet a deadline          to the combined set of documents of a particular
            set forth in this Order, the Party shall           proposed class of plaintiffs, [*46] rather than to
            promptly raise the issue with the other            each individual named representative of a particular
            Parties, explain the reason for the inability      class of plaintiffs.
            to timely comply, and negotiate a
            reasonable extension for compliance. If            C. The Collection shall be partitioned into the
            the Parties are unable to immediately              following two or three Subcollections, for manual
            agree upon a revised deadline for                  review or for TAR processes, respectively:
            compliance, they shall promptly raise the               1. Documents identified by the review as
            issue with the Special Master or the Court              responsive to at least one Request for
            for resolution. This provision shall not be             Production,     including     any    privileged
            construed as blanket permission for a                   documents, but not including family members
            Party to modify or extend the deadlines                 of responsive documents, unless those family
            agreed to by the Parties and set forth in               members are deemed to be responsive in their
            this Order without good cause, but rather,              own right ("Subcollection C(1)");
            to recognize that when dealing with search              2. Documents coded as non-responsive by a
            and review of large volumes of                          human reviewer, regardless of how the
            electronically stored information, there are            documents were selected for review (e.g., by
            sometimes       legitimate,      unanticipated          TAR,     manual      review,    or  otherwise)
            challenges that may interfere with a                    ("Subcollection C(2)");
            Party's best efforts to fulfill its obligations         3. Documents excluded from manual review as
            and therefore, to afford the Parties                    the result of a TAR process ("Subcollection
            reasonable flexibility [*45] and mutual                 C(3)"). If the review process involved only
            accommodation should such eventuality                   manual review and no TAR, the Collection will
            occur.                                                  not include Subcollection C(3).

                                                               D. A sample shall be drawn consisting of the
                                                               following:
III. VALIDATION PROTOCOL
                                                                    1. 500 documents selected at random from
   A. The review process should incorporate quality-                Subcollection C(1) ("Subsample D(1)");
   control and quality-assurance procedures to ensure
                                                                    2. 500 documents selected at random from
   a reasonable production consistent with the
                                                                    Subcollection C(2), if TAR was used, otherwise
   requirements of Federal Rule of Civil Procedure
                                                                    2,500 documents selected at random from
   26(g). Once a producing Party reasonably believes
                                                                    Subcollection C(2), if manual review [*47] was
   that it has produced or identified for production
                                                                    used ("Subsample D(2)");
   substantially    all   responsive    non-privileged
                                                                    3. 2,000 documents selected at random from
   documents, it shall conduct validation according to
                                                                    Subcollection 1(c) if TAR was used ("Sample
   the sampling protocol described below and in
                                                                    D(3)"). If TAR was not used, there will be no
   Appendix A. This Validation Protocol shall apply to
                                                                    Subsample D(3).
   the review process regardless of whether
   technology-assisted review ("TAR") or exhaustive            E. Should a producing Party believe that the
   manual review ("manual review") was used by the             sample sizes specified in Paragraph III(D) would be
   producing Party.                                            disproportionate or unduly burdensome under the
                                                               circumstances, that Party shall promptly raise the
   B. The Document Collection ("Collection") is
                                                               issue with the requesting Party. To the extent a
   defined as including all documents identified for
                                                               dispute remains concerning the sample sizes to be
   review for responsiveness and/or privilege following
                                                               used after good faith negotiations have occurred,
   the application of keywords or other culling criteria.
                                                               either Party may request the assistance of the
   This Validation Protocol assumes that the
                                                               Special Master in resolving such dispute.
   completeness or adequacy of the Collection has
   already been established. For purposes of the three         F. The sample of 3,000 documents comprised of
   putative plaintiff classes' validation requirements         the documents from Subsamples D(1), D(2), and, if
   under this Validation Protocol, the Collection refers       TAR was used, D(3), shall be combined into a

                                                    Special Hagan
     Case 1:18-cv-12137-JPO-JLC Document 62-1 Filed 01/07/20 Page 16 Page
                                                                     of 1715 of 16
                                     2018 U.S. Dist. LEXIS 33140, *47

single Validation Sample, with no indication of the              3. the statistics and recall estimate detailed in
Subcollection from which the documents were                      Appendix A to this Order.
derived or how they were previously coded. The
Validation Sample shall be reviewed and coded by             I. Once the requesting Party has received and has
a subject matter expert ("SME") who is                       had an opportunity to review the items described in
knowledgeable about the subject matter of the                Paragraph III(H) and Appendix A, the Parties shall
litigation. This should be an attorney who is familiar       meet and confer to determine whether or not the
with the RFPs and the issues in the case. During             Parties agree that the recall estimate, and the
the course of the review of the Validation Sample,           quantity and nature of the responsive documents
the SME shall not [*48] be provided with any                 identified through the sampling process, indicate
information concerning the Subcollection or                  that the review is substantially complete. If the
Subsample from which any document was derived                recall estimate and the samples indicate that
or the prior coding of any document. The intent of           Subcollections C(2) and/or C(3) still contain a
this requirement is to ensure that the review of the         substantial number of non-marginal, non-duplicative
Validation Sample is blind; it does not preclude a           responsive      documents        as    compared       to
Party from selecting as SMEs attorneys who may               Subcollection C(1), the review and quality
have had prior involvement in the original review            assurance process shall continue, and the
process.                                                     validation process shall be [*50] repeated, as
                                                             warranted. If the parties are unable to agree on
G. Once the coding in Paragraph III(F) has been              whether the review is substantially complete, or
completed, the producing Party shall prepare a               whether the validation process must be repeated,
table listing each of the 3,000 documents in the             the Special Master shall render a decision, subject
Validation Sample. For each document, the table              to the Parties' rights to petition the Court for review
shall include:                                               of or relief from any decision or guidance provided
     1. the Bates number of the document (for                by the Special Master.
     documents            produced),       or      a
     control/identification number (for non-produced     SO ORDERED.
     documents);
                                                         Dated: January 3, 2018
     2. the Subsample from which the document
     came (i.e., D(1), D(2), or, if TAR was used,        /s/ Maura R. Grossman
     D(3));
     3. the SME's responsiveness coding for the          MAURA R. GROSSMAN
     document (i.e., responsive or non-responsive);
                                                         SPECIAL MASTER
    4. the SME's privilege coding for the document
    (i.e., privileged or not privileged). If the         Dated: January 3, 2018
    document is coded as non-responsive, a
                                                         /s/ JEFFREY T. GILBERT
    privilege determination need not be made. All
    documents in the Validation Sample coded as
                                                         HON. JEFFREY T. GILBERT
    privileged shall be included on the producing
    Party's Privilege Log, as per the requirements       U.S. MAGISTRATE JUDGE
    set [*49] forth in ¶ VI of ESI Protocol (Dkt.
    459).
    5. for putative class plaintiffs, the named class    APPENDIX A
    representative associated with the document.

H. The following items shall be provided to the
requesting Party and to the Special Master:
                                                         Method of Recall Estimation
    1. the table described in Paragraph III(G);
    2. a copy of each responsive, non-privileged         An estimate of recall shall be computed to inform the
    document in the Validation Sample that was           decision-making process described in III(H) of the
    not previously produced or identified for            Validation Protocol; however, the absolute number in its
    production to the requesting Party;                  own right shall not be dispositive of whether or not a


                                               Special Hagan
          Case 1:18-cv-12137-JPO-JLC Document 62-1 Filed 01/07/20 Page 17 Page
                                                                          of 1716 of 16
                                          2018 U.S. Dist. LEXIS 33140, *50

review is substantially complete. Also of concern is the
novelty and materiality (or conversely, the duplicative or
marginal nature) of any responsive documents identified
in Subsamples D(2) and/or D(3). The estimate of recall
shall be derived as described below, depending on
whether or not the review process involved the use of
TAR. It should be noted that, when conducted by an
SME pursuant to Paragraph III(F) of the Validation [*51]
Protocol, a recall estimate on the order of 70% to 80% is
consistent with, but not the sole indicator of, an
adequate (i.e., high-quality) review. A recall estimate
somewhat lower than this does not necessarily indicate
that a review is inadequate, nor does a recall in this
range or higher necessarily indicate that a review is
adequate; the final determination also will depend on
the quantity and nature of the documents that were
missed by the review process.

Recall Estimation Method for a Review Process
Involving TAR:

The number of responsive documents found ≈ the size
of Subcollection C(1) x the number of responsive docs
in Subsample D(1) / 500.

The number of responsive documents coded incorrectly
≈ the size of Subcollection C(2) x the number of
responsive documents in Subsample D(2) / 500.

The number of responsive documents not reviewed ≈
size of Subcollection C(3) x the number of responsive
documents in Subsample D(3) / 2,000.

Estimated recall ≈ the number of responsive documents
found / (the number of responsive documents found +
the number of responsive documents coded incorrectly
+ the number of responsive documents not reviewed).

Recall Estimation Method for a Review Process
Involving [*52] Manual Review:

The number of responsive documents found ≈ the size
of Subcollection C(1) x the number of responsive
documents in Subsample D(1) / 500.

The number responsive documents coded incorrectly ≈
the size of Subcollection C(2) x the number of
responsive documents in Subsample D(2) / 2,500.

Estimated recall ≈ the number of responsive documents
found / (the number of responsive documents found +
the number of responsive documents coded incorrectly).


  End of Document


                                                   Special Hagan
